DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed 12/14/2021 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

12. (currently amended) A non-transitory recording medium storing a subjective optometry program for a subiective optometry apparatus, the subiective optometry apparatus including a subjective measurer which has a corrective optical system disposed on an optical path of a light projectinq optical system confiqured to project a tarqet light flux toward an examinee's eye and configured to change an optical characteristic of the tarqet light flux and which is confiqured to 

Allowable Subject Matter
Claims 1, 3-10, and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant Art:
	D1: Foster (US 20150342454)
	D2: Baker (US 20120287398)
	D3: Vision Megane (JP 200283156)

With regard to claim 1, D1 teaches a subjective optometry apparatus, in at least figure 1, comprising: a subjective measurer which has a corrective optical system (71) disposed on an optical path ([0069]) of a light projecting optical system configured to project a target light flux ([0069]; light flux) toward an examinee's eye ([0069]; eye) and configured to change an optical characteristic ([0189]) of the target light flux and which is configured to subjectively measure an optical characteristic of the examinee's eye; an acquisitor ([0050]; focusing determination circuit) configured to acquire position information on at least one of examinee's right and left eyes; focusing determination circuit); and a determination information output unit configured to output the determination information acquired by the determiner ([0050]; then outputs).
D1 fails to expressly disclose a determiner configured to determine, based on the position information acquired by the acquisitor, whether or not subjective measurement can be implemented in a binocular open state of the examinee's right and left eyes, thereby acquiring determination information.
i.e. an aligned and adjusted deviced is thus determined, lest D2 be inoperable for performing the disclosed binocular open state measurements.
 D1 in view of D2 fail to expressly disclose the corrective optical system having a right-left pair of an examinee's riqht-eye corrective optical system and an examinee's left-eve corrective optical system, the examinee's right-eye corrective optical system and the examinee's left-eye corrective optical system being configured to be position-adjusted to the examinee's right and left eyes, respectively; an acquisitor configured to detect at least any one of first position information as position information on the examinee's riqht-eve corrective optical system obtained when the examinee's riqht-eve corrective optical system is position-adiusted to the riqht examinee's eve and second 
In a related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regard to the corrective optical system having a right-left pair of an examinee's riqht-eye corrective optical system and an examinee's left-eve corrective optical system, the examinee's right-eye corrective optical system and the examinee's left-eye corrective optical system being configured to be position-adjusted to the examinee's right and left eyes, respectively; an acquisitor configured to detect at least any one of first position information as position information on the examinee's riqht-eve corrective optical system obtained when the examinee's riqht-eve corrective optical system is position-adiusted to the riqht examinee's eve and second position information as position information on the examinee's left-eve corrective optical system obtained when the examinee's left-eve corrective optical system is position-adjusted to the left examinee's eye, and 
Therefore it for those reasons stated above and those reasons stated in the applicant arguments filed 11/10/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 3-10 and 14-18 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 12, D1 teaches, in at least fig. 2 and [0047], storing a subjective optometry program executed by a processor of a subjective optometry apparatus to cause the subjective optometry apparatus to execute acquiring position information ([0176]) on at least one of examinee's right and left eyes. 
However D1 fails to expressly disclose determining, based on the position information, availability of binocular fusion by the examinee's right and left eyes to acquire determination information, and outputting the determination information.

D1 in view of D2 fail to expressly disclose the corrective optical system having a right-left pair of an examinee's riqht-eye corrective optical system and an examinee's left-eve corrective optical system, the examinee's right-eye corrective optical system and the examinee's left-eye corrective optical system being configured to be position-adjusted to the examinee's right and left eyes, respectively; an acquisitor configured to detect at least any one of first position information as position information on the examinee's riqht-eve corrective optical system obtained when the examinee's riqht-eve corrective optical system is position-adiusted to the riqht examinee's eve and second position information as position information on the examinee's left-eve corrective optical system obtained when the examinee's left-eve corrective optical system is position-adjusted to the left examinee's eye, and acquire position information on at least one of examinee's right and left eyes based on at least any of the detected first position information and the detected second position information ; and a setter confiqured to receive the determination information output by the determination information output 
In a related endeavor, D3 fails to remedy the deficiencies of D1 and D2 with regard to the corrective optical system having a right-left pair of an examinee's riqht-eye corrective optical system and an examinee's left-eve corrective optical system, the examinee's right-eye corrective optical system and the examinee's left-eye corrective optical system being configured to be position-adjusted to the examinee's right and left eyes, respectively; an acquisitor configured to detect at least any one of first position information as position information on the examinee's riqht-eve corrective optical system obtained when the examinee's riqht-eve corrective optical system is position-adiusted to the riqht examinee's eve and second position information as position information on the examinee's left-eve corrective optical system obtained when the examinee's left-eve corrective optical system is position-adjusted to the left examinee's eye, and acquire position information on at least one of examinee's right and left eyes based on at least any of the detected first position information and the detected second position information ; and a setter confiqured to receive the determination information output by the determination information output unit and set, based on the determination information, Page 2 of 12Application No.: 15/865799 Reply to Office action of: August 17, 2021 a measurement mode either to a coverinq mode for performinq subjective examination for one of the examinee's right and left eyes with the other eye being 
Therefore it for those reasons stated above and those reasons stated in the applicant arguments filed 11/10/2021 the above subject matter has been found to be in a state of allowance.

  With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a subjective optometry method comprising: acquiring position information on at least one of examinee's right and left eyes ([0176]); outputting the determination information ([0050]); and subjectively measuring an optical characteristic of each of the examinee's eyes ([0189]).
However D1 fails to expressly disclose determining, based on the position information, availability of binocular fusion by the examinee's right and left eyes to acquire determination information, and outputting the determination information.
However in a related endeavor, D2 teaches a vision analyzer, in at least ([0035]), including a determiner configured to determine, determining, based on the position information, availability of binocular fusion ([0032]; Heterophoria, fusional reserve and stereopsis measurement) by the examinee's right and left eyes to acquire determination information, and outputting the determination information. ([0031]) (The computing device can be used for electrical actuation of the individual components of the binocular heads-up refractor, The computing device can also be used to determine certain 
D1 in view of D2 fail to expressly disclose the corrective optical system having a right-left pair of an examinee's riqht-eye corrective optical system and an examinee's left-eve corrective optical system, the examinee's right-eye corrective optical system and the examinee's left-eye corrective optical system being configured to be position-adjusted to the examinee's right and left eyes, respectively; an acquisitor configured to detect at least any one of first position information as position information on the examinee's riqht-eve corrective optical system obtained when the examinee's riqht-eve corrective optical system is position-adiusted to the riqht examinee's eve and second position information as position information on the examinee's left-eve corrective optical system obtained when the examinee's left-eve corrective optical system is position-adjusted to the left examinee's eye, and acquire position information on at least one of examinee's right and left eyes based on at least any of the detected first position information and the detected second position information ; and a setter confiqured to receive the determination information output by the determination information output unit and set, based on the determination information, Page 2 of 12Application No.: 15/865799 Reply to Office action of: August 17, 2021 a measurement mode either to a coverinq mode for performinq subjective examination for one of the examinee's right and left eyes with the other eye being covered or to a binocular open mode for performinq subiective examination for one eye in the binocular open state; and a drive controller confiqured to control the subiective measurer in accordance with the measurement mode set by the setter.

Therefore it for those reasons stated above and those reasons stated in the applicant arguments filed 11/10/2021 the above subject matter has been found to be in a state of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872